DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022 has been reviewed by the examiner and entered of record in the file.  
Claim 3 is amended. Claims 2-12 are present in the instant application. 
3.	Claims 2, 9 and 10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Species of bacteria other than E. coli and species of antibiotics other than ampicillin are presently withdrawn from consideration as directed to non-elected species. Claims 3-8, 11 and 12 are under examination and are the subject of this Office Action.

	Previous Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 3-8, 11 and 12 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Upon further consideration of the amendatory changes to claim 3, Applicant’s arguments are persuasive and the previous indefiniteness rejection is withdrawn.


Previous Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
7.	Claims 3-8, 11 and 12 are/remain previously rejected under 35 U.S.C. 103 as being unpatentable over Zuroff et al., BMC Microbiology 2010.
	Claim 3, as amended, is directed to a method for increasing the bactericidal effect of an antibiotic, comprising administering a combination of succinic acid and the antibiotic to bacteria, more specifically E. coli bacteria (claims 5 and 11 limit the type of bacteria), more specifically wherein the antibiotic is ampicillin (claims 6 and 12 limit the antibiotic), wherein the succinic acid increases sensitivity of the bacteria to the antibiotic and an amount of the antibiotic entering into the bacteria. Claim 4 is drawn to claim 3 and limits wherein the bacteria are sensitive or drug-resistant. 
	Applying a broadest reasonable interpretation, claim 3 is construed to mean “a method of increasing the bactericidal effect of an antibiotic, comprising administering a combination of succinic acid and the antibiotic to bacteria, wherein the succinic acid increases sensitivity of the bacteria to said antibiotic.

	Zuroff et al. test the antibiotic tolerance of Escherichia coli biofilms, in particular the effect of succinic acid on the antibiotic ampicillin in the drug-resistant E. coli biofilm, (page 4, left column, Figure 4).
	As such, Zuroff et al. teach a method of increasing the bactericidal effect of the antibiotic ampicillin comprising administering a combination of succinic acid and ampicillin to E. coli bacteria, but are silent as to succinic acid increasing the sensitivity of E. coli to the ampicillin and increasing the amount of ampicillin entering E. coli. 
	 Yet, claim 3 is drafted in terms of the desired consequence of the administration of the succinic acid and ampicillin: “...wherein the succinic acid increases sensitivity of the bacteria to the antibiotic and an amount of the antibiotic entering into the bacteria.” A claimed method maybe obvious because it was suggested by, or similar to, a prior art method even though a particular benefit of the claimed method asserted by patentee is not expressly disclosed in the prior art. It is the differences in fact in their respective properties which are determinative of nonobviousness. If the prior art does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, Applicant's recognition of the benefit is not in itself sufficient to distinguish the claimed invention from the prior art, In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). In this case, the “increase[d] sensitivity of the bacteria to the antibiotic and an amount of the antibiotic entering into the bacteria” is considered a latent property of the administration of ampicillin and succinic acid disclosed by Zuroff et al. and the alleged unexpected result does not confer patentability.
	Thus it would have been obvious to one skilled in the art to try to administer succinic acid in a method of increasing the effect of ampicillin against E. coli bacteria.
	As such, claims 3-6, 11 and 12 are prima facie obvious.

	Claim 7 is drawn to claim 3 and limits wherein the dose ratio of succinic acid to antibiotic is 1:0.0015 to 1:300. Claim 8 is drawn to claim 3 and limits the dosage amount of succinic acid to 3 mg to 30 g.
	The dosage amount and molar ratio of succinic acid to antibiotic (ampicillin) are result-effective variables. Thus, it would have been customary for one of skill in the art to determine the optimal loading rate on the stent in order to best achieve the desired results. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” 
	Accordingly, claims 11 and 12 are prima facie obvious.

Response to Arguments
8.	Applicant traverses the obviousness rejection over Zuroff et al., and argues 
that the present application employs M9 medium to detect sensitivity of bacteria to antibiotic (Embodiment 1 and Embodiment 3). Applicant alleges that since M9 medium only contains glucose and inorganic salts, M9 medium should belong to a minimal microbial growth medium. Applicant argues that Zuroff et al. use LB medium in an antibiotic tolerance experiment, wherein cultures grown on succinic acid supplemented medium had antibiotic tolerances analogous to the LB medium only cultures (second paragraph of right column of page 2, and FIG. 4). Applicant contends that Zuroff et al. fail to disclose the technical features of "the succinic acid increases sensitivity of the bacteria to the antibiotic and an amount of the antibiotic entering into the bacteria" as recited in claim 3.
	Applicant argues that LB medium is prepared from tryptone, yeast extract and sodium chloride, and belongs to a rich medium, i.e., LB medium is completely different from M9 medium of the present application (such that the experimental method used in the present application is completely different from the experimental method used in the Zuroff et al.), and may lead to completely different experimental results. Applicant alleges that since the present application and Zuroff et al. use different experimental methods (materials), one skilled in the art cannot conclude that the present application is an inferior solution comparing to Zuroff et al. 
	Applicant argues that because LB medium contains a variety of nutrients, succinic acid added to LB medium may not be used by the bacteria (FIG. 4 of Zuroff et al), while M9 medium (containing only glucose and inorganic salts) is used in the present application to detect the sensitivity of bacteria to antibiotics, and since M9 medium has no excess nutrients for bacteria to use, the added succinic acid may exert its effect to increase the sensitivity of bacteria to antibiotics. Applicant refers to recent literature published by the inventor of the present application: Zhao et al., Sci. Transl. Med. 13, eabj0716 (2021), for the effect of LB medium and M9 medium on bactericidal activity.
	Applicant notes that since Embodiment 4 of the present application embraces mouse experiments (that is, in vivo experiments), “it further proves that succinic acid. may improve the sensitivity of clinical Escherichia coli biofilms to ampicillin.” 

9.	Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that "Obviousness requires a suggestion of all limitations in a claim." CFMT, Inc. v. Yieldup Int'l. Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003) (citing In re Royka, 490 981, 985 (CCPA F.2d 1974)), (page 8 of Remarks). Applicant’s arguments are predicated on the notion that “LB medium is completely different from M9 medium of the present application” [emphasis added] such that the experimental method used in the present application is “completely different” from the experimental method used in the Zuroff et al., and “since M9 medium has no excess nutrients for bacteria to use, the added succinic acid may exert its effect to increase the sensitivity of bacteria to antibiotics,” (page 7 of Remarks). 
	However, in response to Applicant's argument that Zuroff et al. fail to show certain features of Applicant’s invention, it is noted that the feature upon which applicant relies (i.e., wherein the bacteria is cultured in M9 medium, containing only glucose and inorganic salts, and “used in the present application to detect the sensitivity of bacteria to antibiotics”, page 7 of Remarks) is not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant alleges that their “completely different experimental results” are obtained via administering succinic acid and ampicillin to E. coli bacteria cultured in M9 medium, however, Applicant is directed to MPEP 716.02(d), i.e., the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." The previous claim amendments of June 24, 2022 don’t capture Applicant’s alleged unexpected results of the administration of succinic acid and ampicillin to E. coli bacteria in M9 medium; thus the examiner recommends inserting criticality from Embodiments 1 and 5 into claim 3.
	In the instant case, the claims are not drafted commensurate in scope with the alleged unexpected results to overcome the prima facie case of obviousness and the previous obviousness rejection is maintained.

Conclusion
10.	In conclusion, claims 2-12 are present in the application, and claims 2, 9, and 10 are currently withdrawn from consideration. Claims 3-8, 11 and 12 are rejected. No claim is presently allowable.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628   

/CRAIG D RICCI/Primary Examiner, Art Unit 1611